Robb, J.
(dissenting): I find myself unable to agree with the majority opinion for the reason I believe that regardless of the form of relief sought anyone seeking redress because of fraudulent or false pretenses, or misrepresentations made by another is required to allege and prove that he believed such misrepresentations to be true and that he relied and acted thereupon to his detriment.
The record in this case fails to show reliance by the Arizona residents for the reason they did not, in truth, rely on the statements of defendant Young. Mr. Howard J. Davidson came to Kansas from Yuma, Arizona, for the express purpose of checking the truth and veracity of the statements Young made to the group in Arizona. Mr. Davidson conducted his investigation and the information he received therefrom motivated him to call the other Arizona residents and as a result thereof they sent the purchase price of their interests to Wichita.
While G. S. 1949, 21-551, the statute in question, does not specifically state reliance is an element, in the early case of State v. Metsch, 37 Kan. 222, 15 Pac. 251, under the subject of what the state must show in a criminal proceeding for obtaining money under false pretenses, this court made use of the following language:
“To sustain the charge of obtaining money under false pretenses, it is essential to show not only that false pretenses were made, but also that the person who parted with the money relied upon the false pretenses made, and that the money was obtained by reason thereof.” (Syl. ¶ 3.) (Our emphasis.)
. Subsequently, in State v. Clark, 46 Kan. 65, 26 Pac. 481, the four elements of the crime were first set out, and this concluding statement then followed:
“They must be the cause, in whole or in part, which induced the owner to part with his property [citations].” (p. 66.)
For numerous later cases on the same subject, see Todd v. Wichita Federal Savings & Loan Ass’n, 184 Kan. 492, 494, 337 P. 2d 648; 3 Hatcher’s Kansas Digest, rev. ed., Fraud & Deceit, § 19, p. 40; *4575 West’s Kansas Digest, Fraud, § 46, p. 590, and 1962 Cum. Pocket Part, Fraud, § 46, p. 54.
The opinion of this court in State v. Handke, 185 Kan. 38, 340 P. 2d 877, stated:
“It is sufficient if such pretenses contributed to or were a part of the moving cause which induced them to part with their money; each testified they gave the money to defendant in reliance upon the representations made by him and that testimony was competent to establish the element of reliance (p. 45.) (Our emphasis.)
In my opinion the Arizona residents did not rely upon defendant’s statements but relied totally upon the report of Davidson after he came to Kansas and made his investigation. I would reverse the judgment and grant a new trial.